DETAILED ACTION
The amendment filed 9/16/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the applicability of the previous rejection(s) to the instantly amended claim(s) have been fully considered and are persuasive.  Therefore, the rejection(s) have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sanford (US 4,031,957) who teach a spring-loaded insert (32, fig 6) disposed at a non-zero angle as claimed.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the seat as described in the specification.  A new drawing was provided 9/16/2022 to overcome the previous drawing objection requiring the claimed “seat” (as in claims 5-6) to be shown.  The new drawing shows seat 205 as at an interface of the tapered section and second section.  However, this location of the seat is not described in the specification. It appears the seat must be located on the other side of the arrangement comprising the insert from the tapered section in order to perform “trapping the restriction element within the second portion of the mandrel between a seat and the uncompressed spring-loaded insert” as recited in the specification (as described paragraphs 15, 62).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 6,848,511) in view of Sanford (US 4,031,957).  
In regard to claim 1, Jones et al. discloses a mandrel, comprising: a first section (at 60 fig 1A); a second section (10); a tapered section (bottom of 60, fig 1A) joining the first section and the second section, wherein the first section, the second section and the tapered section are hollow and configured to accept a restriction element (fig 1A, restriction element 3 shown in fig 1B).  Jones et al. do not disclose an arrangement comprising an insert within the second section to retain the restriction element.
Sanford discloses a mandrel wherein an arrangement (32 as in fig 6) placed at a non-zero angle as measured from a longitudinal axis of the first section (as in fig 6, col. 3, lines 37-40, “normally biased in a position shown in full lines”) within a section having an insert (32) configured to extend from a compressed configuration (32 dashed line in fig 6) to an uncompressed configuration (fig 6, 32 full lines), and wherein in the uncompressed configuration, a portion of the insert projects into the section such that a restriction element is retained within the section (as in fig 6 with restriction 28 as held below), and in a compressed configuration, the restriction element is not retained within the section (as in fig 6 with insert at dashed line position).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the arrangment of Sanford, with the mandrel of Jones et al. in order to prevent the ball from uphole movement of the ball (Sanford col. 6, lines 11+) to prevent the ball interfering with other components.
In regard to claim 4, Jones et al. disclose the second section has at least four holes (116).
In regard to claim 5, Jones et al. disclose at least one restriction element seat (30) within the mandrel.
In regard to claim 6, Jones et al. disclose that the seat is positioned within the second section (fig 1A/B).
In regard to claim 7, Jones et al. disclose a mandrel, comprising: a body comprising: a first section (at 60) with at least one through hole allowing a fluid to pass from an interior of the first section to an exterior of the first section (hole at top of 60); a second section (10) having a restriction element seat (30) and having at least one through hole (top of 60) allowing a fluid to pass from an interior of the second section to an exterior of the second section; a tapered section (at bottom of 60, fig 1A/B) joining the first section and the second section, wherein the first section, the second section and the tapered section are hollow and configured to accept a restriction element (as in fig 1B, restriction element 3).  Jones et al. do not disclose an insert within the second section to retain the restriction element.
Sanford discloses a mandrel wherein an insert (32) placed at an angle (angle may be 0 and is not specified as to how to angle is measured, also see fig 4-5) within a section configured to extend from a compressed configuration (fig 4-fig 5) to an uncompressed configuration, and wherein in the uncompressed configuration, a portion of the insert projects into the section such that a restriction element is retained within the section (as in fig 5), and in a compressed configuration, the restriction element is not retained within the section (as in fig 4) wherein the insert is a spring-loaded insert (spring 34) and placed at a non-zero angle as measured from a longitudinal axis of the first section (as in fig 6, col. 3, lines 37-40, “normally biased in a position shown in full lines”).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the insert of Sanford, with the mandrel of Jones et al. in order to prevent the ball from uphole movement of the ball (Sanford col. 6, lines 11+) to prevent the ball interfering with other components.
In regard to claim 9, Jones et al. teach a method of operation for a mandrel, comprising: dropping a restriction element (3) to activate a downhole system (as in figs 1A-1B, 5A-5B).  Jones et al. do not disclose starting a flow back of fluid; MULTI-FUNCTION MANDREL SYSTEMcompressing/uncompressing a spring-loaded insert; or trapping the restriction element.  
Sanford discloses a method comprising starting a flow back of fluid within a wellbore sufficient to cause a restriction element to move toward an up-hole environment (col. 6, lines 24+);22PATENTATTORNEY DOCKET TE-005MULTI-FUNCTION MANDREL SYSTEM compressing a spring-loaded insert placed within a second portion of the mandrel such that the restriction element passes along a diameter of the mandrel past the spring-loaded insert (col. 6, lines 8-15); uncompressing the spring-loaded insert placed within the second portion of the mandrel such that the restriction element returns to an uncompressed state (as in fig 6, col.6, lines 8-15); and trapping the restriction element within the second portion (col. 6, lines 8-15).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the insert of Sanford with the methods of Jones et al. in order to prevent flowback of the restriction element.  In the combination above, the restriction element would be trapped between the seat of Jones et al. and the restriction element, as taught by Sanford.
Claim(s) 1, 3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strohla et al. (US 2019/0106964) in view of Sanford (US 4,031,957).  
In regard to claim 1, Strohla et al. discloses a mandrel, comprising: a first section (fig 9A, portion with holes 406 within); a second section (portion between 434 and 442); a tapered section (434) joining the first section and the second section, wherein the first section, the second section and the tapered section are hollow and configured to accept a restriction element (fig 10, restriction element 436).  Strohla et al. do not disclose an arrangement having an insert within the second section to retain the restriction element.
Sanford discloses a mandrel wherein an arrangement (32, fig 4-5) placed at a non-zero angle as measured from a longitudinal axis of the first section (fig 6, col. 3, col. 3, lines 37-40, “normally biased in a position shown in full lines”) within a section having an insert (32) configured to extend from a compressed configuration (fig 6, 32 dashed line) to an uncompressed configuration (fig 6, 32 full lines), and wherein in the uncompressed configuration, a portion of the insert projects into the section such that a restriction element is retained within the section (as in fig 6, col. 6, lines 8-15), and in a compressed configuration, the restriction element is not retained within the section (as in fig 6 32 dashed line) wherein the insert is a spring-loaded insert (spring 34).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the insert of Sanford, with the mandrel of Strohla et al. in order to prevent the ball from uphole movement of the ball (Sanford col. 64, lines 8-15) to prevent the ball interfering with other components.
In regard to claim 3, Strohla et al. et al. disclose the second section has at least four holes (406).
In regard to claim 5, Strohla et al. Jones et al. disclose at least one restriction element seat (432) within the mandrel.
In regard to claim 6, Strohla et al. disclose that the seat is positioned within the second section (fig 10).
In regard to claim 7, Strohla et al. disclose a mandrel, comprising: a body comprising: a first section (fig 10, portion with holes 406 extending through) with at least one through hole (406) allowing a fluid to pass from an interior of the first section to an exterior of the first section; a second section (portion below 434 and above 442) having a restriction element seat (432) and having at least one through hole (442) allowing a fluid to pass from an interior of the second section to an exterior of the second section; a tapered section (434) joining the first section and the second section, wherein the first section, the second section and the tapered section are hollow and configured to accept a restriction element (as in fig 10, restriction element 436).  Strohla et al. do not disclose an insert within the second section to retain the restriction element.
Sanford discloses a mandrel wherein an insert (32) placed at an angle within a section configured to extend from a compressed configuration (fig 6, 32 dashed vs solid lines) to an uncompressed configuration, and wherein in the uncompressed configuration, a portion of the insert projects into the section such that a restriction element is retained within the section (as in fig 6, col. 6, lines 8-15), and in a compressed configuration, the restriction element is not retained within the section (as in fig 6, 32 dashed lines).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the insert of Sanford, with the mandrel of Strohla et al. in order to prevent the ball from uphole movement of the ball (Sanford, col. 6, lines 8-15) to prevent the ball interfering with other components.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
9/27/2022